Title: To James Madison from Tobias Lear, 28 March 1808
From: Lear, Tobias
To: Madison, James



Sir,
Algiers, March 28th: 1808.

I have the honor to enclose triplicate of my respects to you of the 4th. of January, and duplicate of that of the 9th. instant, together with the Schedule of my accounts with the United States.  Since forwarding the Originals of these letters I have heard nothing respecting the U. States, excepting by a letter from Mr. Montgomery, our Consul in Alicante, that an embargo had been laid on all Vessels in the Ports of the U. States.
It is with regret I have to inform you that our affairs here wear a different aspect from what they did, when I had last the honor of writing to you.
On the 16th. instant the Dey sent me a message by my Drogerman, that I should pay immediately sixteen thousand dollars for eight of the subjects of this Regency, said to have been destroyed on board the American Schooner Mary Ann, captured some time since by one of his Frigates, as mentioned in my former letters.  I returned for answer, that I had not yet received any authentic advice of this business, and could, therefore could say nothing about it.  The Dey then sent me word that he would wait the arrival of the Courier from Alicante, by which I might receive some information.  But, on the 24 (the Courier not having yet arrived) the Drogerman informed me that the Dey had sent for him, and ordered him to tell me, that if I did not pay the money before night, I should be sent to prison in Chains.  I ordered him to return immediately to the Dey, and say that I could not pay the money, without the Order of my Government, as it was an affair out of the usual course of my business here, and that I was ready to meet the event.  He brought me word that the Dey would see me next day, at noon; on the subject.  He accordingly sent for me at noon, on the 25th.  When I entered the Palace, I met Mr Ulrick, the Danish Consul, who was descending from an audience of the Dey.  He was seized by a Choux, who carried him through the streets in the most indignant manner, to the Slave-prison where he was loaded with an enormous Chain. The reason assigned for which was, that he had been called upon for his Biennial present which he declared he could not make without having time given him, as the Vessel containing it, and Annuities for the Regency, had been taken by the English
On meeting the Dey he demanded from me immediate payment for the persons before mentioned; together with an additional two thousand dollars for the Boy said to have been carried in the Schooner to Naples.
I told him, with firmness, that I could not pay it without the order of my Government, as it was an extraordinary case, and requested time to write and receive an answer: but was answered, that if it was not paid immediately, I knew what the Consequence would be. I replied, that let the consequence be what it might, I should not pay it.  I was then ordered to leave his presence.  On descending to the Area of the Palace, where the Danish Consul had been seized; I expected the same compliment which he had met with, and was prepared for it.  But finding no one to molest me, I left the Palace and returned to my own house; where I supposed the Orders would be sent to have me arrested; but the day passed without my hearing anything more of the matter.  In the evening I met the French and Swedish Consuls (the others being at their Gardens) and we agreed to send for the other Consuls the following morning, to concert measures for the liberation of the Dane.  At noon we met at the Danish Consul’s House, with our respective Drogermen, and proceeded to the Palace, where we had an audience of the Dey, who, after some conversation, agreed to release the Danish Consul from his Chains, at the intercession made for him.  From thence we went to the Marine, where the Consul had been sent to work with the other Slaves (carrying a chain of 40 weight) to receive and conduct him to his house.  While we were with the Dey, on the business beforementioned, he asked me, in presence of the Consuls, if I did not intend to pay the money.  I answered him as I had done the day before; to which he made the same reply; and I remain in daily expectation of experiencing the effects of this refusal, which is dictated by a sense of duty and a conviction that the honor of my Country demands such conduct from me.  I make no comment on the unpleasantness of my situation.  My Government and my Country will consider it, and do what is right respecting it.
As it is very likely that the Cruizers which are now fitting out, will have orders to capture American Vessels, I have written to our Consul in Alicante, by this opportunity, which is unexpected and the only one likely to occur soon, to convey notice to all the Consuls of the U. States in this sea, to guard our Merchant Vessels against the evil which may occur.  A Copy of my letter to him, I have now the honor to enclose.
In consequence of the barbarous outrage which has been committed on the Danish Consul, and threatened to be put in execution against me, the Consuls have been brought to reflect, on their precarious situation here; and I trust, that in a few days there will be a compact entered into among us, that we shall use our best endeavours to enforce that Article which exists in all the treaties between this Regency and Christian Powers, securing the person & family of the Consul from violence and outrage, in consequence of anything he may do in the exercise of his official functions.  And I hope each one will bind himself not to do any act, as a public Agent, while any one is held in or threatened with durance vile.  Our respective Governments I trust will sanction such a measure, and give orders to their Consuls accordingly.
Notwithstanding all I have stated, it is possible that the Dey might not proceed to extremities towards me; or commit hostilities on our Commerce and Citizens, until I can hear from my Government on the Subject.  But I have thought it my duty to guard as much as possible against the evil, by giving notice to our Vessels which may be in this sea; as well as those in the Atlantic; for at present there is nothing to prevent their Cruizers from passing the Straits.
The Camp is expected to march in a few days against Tunis, and their Cruizers are said to be intended for that quarter.  But there is no doubt but that some of them will cruize in various parts of this Sea, and some proceed into the Atlantic.
I am pressed to finish my letter, as the Vessel is on the point of sailing; and after her departure the Port will probably be shut until the departure of the Cruiziers.  With sentiments of the highest respect and most sincere attachment, I have the honor to be, Sir, Your most faithful & Obedt. Sert.

Tobias Lear.

